Citation Nr: 0108829	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-07 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active duty from December 1943 to August 
1946.  He died in October 1998, and the appellant is his 
widow.  This case comes to the Board of Veterans' Appeals 
(Board) from an August 1999 RO decision which denied service 
connection for the cause of the veteran's death. 

 REMAND

The veteran's only established service-connected disability 
was postoperative varicose veins of the right lower 
extremity, which was rated 20 percent when he died.  The 
claims file contains a death certificate that notes he died 
at home in October 1998, that the cause of death was 
atherosclerotic cardiovascular disease, and that no autopsy 
was performed.

In August 1999, the RO denied the claim for service 
connection for the cause of the veteran's death, citing the 
rationale that the claim was not well grounded.  However, 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and redefines the obligations of the VA with respect to 
notice to a claimant and the duty to assist.  This change in 
law is applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  Id.  Because of the 
change in the law, a remand is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is REMANDED for the following:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the appellant's claim for service 
connection for the cause of the veteran's 
death.  Development should include, but is 
not limited to, obtaining all post-service 
medical records, not already on file, 
concerning treatment received by the 
veteran for all types of cardiovascular 
disorders.

2.  Thereafter, the RO should review, on 
the merits, the claim for service 
connection for the cause of the veteran's 
death.  If the claim remains denied, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


